Matter of Telesford v Annucci (2019 NY Slip Op 06682)





Matter of Telesford v Annucci


2019 NY Slip Op 06682


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

529104

[*1]In the Matter of Marcus Telesford, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 30, 2019

Before: Garry, P.J., Egan Jr., Lynch, Devine and Aarons, JJ.


Marcus Telesford, Pine City, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references to it have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Harrison v Venettozzi, 171 AD3d 1387, 1388 [2019]; Matter of Jackson v Annucci, 171 AD3d 1381, 1381 [2019]).
Garry, P.J., Egan Jr., Lynch, Devine and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.